DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-5, 8, 10-11, 13, 16-17, and 19-23 are allowed. Regarding independent claims 1, 13, 19, 21, 22, and 23, the prior art of record, McHutchison (US 2005/0139086 A1) in view of Hofmann (US 2009/0188396 A1), Baier (US 2010/0012645 A1), and Huang (US 2007/0247113 A1), fails to teach a docking station to recharge batteries on a housing of a double contact grill, as noted by the Patent Trial and Appeal Board in the decision posted on 06/25/2021. Specifically, the Board states that, while the examiner has attempted to incorporate the recharging dock of Huang into the double contact grill of McHutchison, the examiner’s reason for placing the dock in the lower housing relies on impermissible hindsight. The examiner’s contention that the recharging dock could only be placed in the upper or lower housing fails to consider that the recharging dock could be placed in the handle of the device, a cooler location that would not risk damaging the batteries like the high temperature locations in the upper and lower housings. Therefore, independent claims 1, 13, 19, 21, 22, and 23 are allowed.
Dependent claims 2, 4-5, 8, 10-11, 16-17, and 20 are allowable as a result of depending upon allowable independent claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652.  The examiner can normally be reached on M-F 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792